Case 1:20-cv-08042-PKC Document 29-20 Filed 05/18/20 Page 1 of 3




    EXHIBIT 20
                   Case 1:20-cv-08042-PKC Document 29-20 Filed 05/18/20 Page 2 of 3
4/21/2020                      Mayor de Blasio and Corporation Counsel Zachary W. Carter on Central Park Five Settlement | City of New York

Skip Main Navigation
  Menu
The Official Website of the City of New York


Text Size
 Select Language
Powered by           Translate
Search Search                                   Search


Secondary Navigation
MayorFirst LadyNewsOfficials


Statements of Mayor de Blasio and Corporation
Counsel Zachary W. Carter on Central Park Five
Settlement
September 5, 2014

NEW YORK – Mayor de Blasio and Corporation Counsel Zachary W. Carter released the following
statements on the approval by a federal judge of the $41 million settlement in the Central Park Five
case:

Statement from Mayor de Blasio:

"This settlement is an act of justice for those five men that is long overdue. The City had a moral
obligation to right this injustice—which is why, from Day One, I vowed to settle this case. I commend the
Law Department, led by Corporation Counsel Zachary W. Carter, for its efforts to reach a fair resolution
of this matter that takes into account all relevant legal factors. With today’s approval by a federal judge,
we can finally put this case behind us, and these five men and their families can begin to heal these
wounds and move forward."

Statement from Corporation Counsel Zachary W. Carter

"More than 10 years ago, the New York District Attorney moved to vacate the convictions of the young
men who came to be known as the Central Park Five, after a review of the case prompted by statements
of an individual who claimed sole responsibility for the brutal rape of a female jogger that was the
centerpiece of the prosecution. DNA evidence conclusively linked that individual to the rape of the
jogger. There was no DNA or other scientific evidence that implicated any of the five young men
ultimately convicted of the rape.

"To the extent that the evidence suggests that these five young men were wrongfully convicted and
sentenced to substantial prison terms for a crime they did not commit, that in and of itself constitutes an
injustice in need of redress. Toward that end, we have reached an agreement to settle this case. This
agreement should not be construed as an acknowledgment that the convictions of these five plaintiffs
https://www1.nyc.gov/office-of-the-mayor/news/431-14/statements-mayor-de-blasio-corporation-counsel-zachary-w-carter-central-park-five        1/2
                   Case 1:20-cv-08042-PKC Document 29-20 Filed 05/18/20 Page 3 of 3
4/21/2020                      Mayor de Blasio and Corporation Counsel Zachary W. Carter on Central Park Five Settlement | City of New York

were the result of law enforcement misconduct. On the contrary, our review of the record suggests that
both the investigating detectives and the Assistant District Attorneys involved in the case acted
reasonably, given the circumstances with which they were confronted on April 19, 1989 and thereafter.
In the end, however, that is an issue that would ultimately be determined by a jury at trial, absent a
settlement of this litigation. We have determined that a resolution of this matter is in the best interests of
the City."

pressoffice@cityhall.nyc.gov

(212) 788-2958




https://www1.nyc.gov/office-of-the-mayor/news/431-14/statements-mayor-de-blasio-corporation-counsel-zachary-w-carter-central-park-five        2/2
